Title: From George Washington to William Pearce, 12 January 1794
From: Washington, George
To: Pearce, William


          
            Mr Pearce,
            Philadelphia Jany 12th 1794
          
          Taking it for granted that you have arrived at Mount Vernon, before this, I shall
            direct this letter to you at that place, & shall mention such things as have
            occurred to me, proper for your notice & government.
          From a review of the plan of rotation which has been already communicated to you, it appears (if it can be carried into affect this year) that you
            will want the following seeds, and at the following farms, &ca viz.
          
            
               
              Oats bushls
              B. Wht bushls
              Potato bushls
              Clover lbs.
              Timothy pint
              Orchd grass pints
            
            
              Mansion house
               10
               
               64
               80
               
              40
            
            
              Union farm
              120
               75
               40
              100
               
               
            
            
              D: Run farm
              150
               73
              120
              800
              250
               
            
            
              Muddy hole Farm
               60
               95
               40
               
               
               
            
            
              River farm
               
              120
               
               
               
               
            
            
              Total
              340
              363
              284
              980
              250
               40
            
          
          I have put none of these articles down to the River farm
            except Buck Wheat, because I do not know what you may find necessary to put into the
            ground between No. 6 at that place and the lane by the Barn; nor in any of the lots in
            front the latter; where, possibly, the Clover may be worn out and wanting to be renewed;
            Consequently if Oats, Potatoes, Clover or other grass seeds are required at this farm
            they will be in addition to the quantities of each, mentioned on the other side.
          To explain the uses of the foregoing articles at each place, it is necessary to observe
            if it has not been done so already, (in some former letters) that the ground at Mansion
            house (which was in Potatoes last year) I want to sow with Oats (thin) and clover, mixed
            with Orchard grass or Timothy this year; the size of the inclosure I
            guess to be about 10 Acres—and it is my wish to plant Potatoes in the other enclosure,
            (at the same place) which was in Oats last year; provided it shall, upon examination, be
            found to be too thinly taken with clover, with which it was sown last Spring. The part
            allotted for Clover at Union farm, has already been marked in the sketch which
            accompanied my letter of the 23d of December, numbered 1 & 2. The Potatoes (if any are planted there; the propriety of which you may be the judge)
            may be in the upper Meadow, adjoining to; but above the lane leading from the Mill road
            to the Barn where Corn grew as part of it wants cultivation to reclaim & fit it for
            the reception of grass. At Dogue run farm—the 5 acre lot by the New Barn will require about 40 B: of Pots., and the Corn ground in No. 4, every
            other row with Potatoes, will take as I calculate, about 80 Bushels more (allowing two
            Potatoes to a hill)—The field No. 4, for these two Crops, is to be prepared, and listed
            as if for Corn only; four feet a part each way; but, to be planted alternately through
            the whole of it with each; letting the Rows run No. and South, or as nearly so as the
            back fence near the Swamp does. No. 3d at this place will receive clover alone, &
            about eight pints to an Acre; the other Corn ground there will be sown with clover &
            timothy mixed, at the rate of about five pints each to the Acre, which will take
            according to my calculation, the quantity before mentioned, that is-–800 lbs. or pints
            of the first, and 250 pints of the latter. To plant the South west lot of grass at Muddy
            hole, will require about 40 bushels of Potatoes, there being five acres of it. I have
            said nothing respecting the disposal of the Oats & Buck Wheat at the different
            farms, at this time, because it is mentioned in the Plans of rotation. But that I may
            know how to provide for your want of ⟨any⟩ of these articles, it is necessary for one to
            be informed, with precision, ⟨the⟩ quantity on hand of each, & without delay.
          From a Gentleman at Leesburg (Colo. Ball) you are to look for Buck wht; and he has
            assured me I shall not be disappointed. It is to be sent to Mount Vernon as soon as the
            roads will permit. On yourself, I hope you may depend nearly, if
            not altogether, for Oats: It will be hard I think if the ⟨Stack⟩ at Dogue run does not
            yield 1⟨5⟩0 bushels—Stuart, If I recollect rightly, told me he
            had ⟨got out⟩ 30; but what to expect from the M⟨a⟩nsion house I know not. By the Weekly
            reports, already come to my hands, there had been 53 days spent in
            threshing them out ⟨of⟩ the straw; but I shall confess I am not
            able to form any conclusive ideas of ⟨illegible⟩ from hence, as
            my people will take a week to do what others would accomplish in a day or two, &
            Butler had not spirit, or authority enough to effect a change of this conduct. I am anxious therefore to know what quantity has come out of the
            stack at the Mansion house, and what quantity Stuart has; those at Dog. run can only be
            guessed at from the size of the Stack, & the ground on which they grew. The quantity
            of Clover seed, Timothy seed, & Orchard grass seed on hand you can ascertain
            exactly, and I ought to be informed of it immediately, that the dificiency may be got
            & sent round by the first vessel, as opportunities of doing it may not present at
            the moment of sowing. The Meadows at Union farm or that at
            Dogue run, should be well examined (as mentioned in a former letter) to see whether any,
            and what quantity of Seed may be required to make good the defects of the last sowing
            which was done greatly too late in the Season, and if more than I have enumerated is
            wanting for purposes which may occur to you though it has escaped me, let me know it and
            it shall be sent. Of Potatoes I presume (if care be taken to overhaul and keep them from
            injury) there will be a sufficiency as, by the report to me,
            there were 418½ Bushels put into the Cellar.
          If, after taking a full view of the several farms—the situation they are thrown into by
            the insufferable management of my Overseers, and considering the advanced season
            compared with the plowings necessary for my rotations, & the means to effect it, you
            should be of opinion that it cannot be adopted this year; suggest, as soon as you are
            able to make up your mind upon the Subject, some other plan for the present; keeping in
            mind what my ⟨intentions⟩ are—namely—to pursue the rotat⟨ion plan⟩ laid down as soon as
            possible, as my great object is to recover, & preserve my fields in good condition.
            At any rate howevr the plan for Dogue run farm, must be strictly adhered to this year,
            although it is accomplished at the expence of the other farms.
          Although I have called several times on Mr Lewis for the exact quantity of Corn made at
            the different farms, & how it has been disposed of; yet to this moment, I remain in
            ignorance, unless the reports, which in some weeks says so much has been measured, in
            others none, and added altogether make but 576 barrls, forms the sum
            total, which, surely, cannot be the whole produce of 666 Acres; which (at the different
            places) I had in Corn last year. If, however, this is all the Overseers mean to account
            for, I shall, in the first place, have very little doubt of their villainy; because,
            from the most reasonable Calculation I could make, after the fodder was gathered, and
            after repeated examinations of the respective fields, I had no doubt of making between
            one thousand & 1200 barrls at the least; and in the next place, because it will fall
            far short of my consumption of this article; which, as you will perceive by my
            calculations already forwarded to you, 1008 Bar⟨ls⟩ (including what the Mill will
            receive) is required for my annual supplies. If the case be, as I have here stated it,
            it will be necessary for you to substitute every article you can by way of help; &
            to ease me, as much as possible from the purchase of so much Corn. And this may be
            accomplished, in a degree at least, by the cultivation (at each farm) of Potatoes,
            Pease, Pumpkins, and such like things in the fields that were intended for Oats &
            Buckwheat, which will not interfere with the rotation System another year.
          You will perceive by the articles of agreement entered into with Thomas Green the
            quantity of Meat he is entitled to: let him have that, and no more. He will draw, if
            permitted, double that quantity, & when you come to settle with him either deny
            having ordered it, or dispute the price. and, as from appearances, I shall be obliged to
            buy Corn myself, let none of the Overseers have more of this article than they are
            entitled to by their agreements.
          As you have not your family with you, and will now eat my provisions, let there be as
            much Cooked every day as will serve the Gardeners &ca, after you have done with it,
            as the case used to be when I was at home.
          Let there be a piece of ground prepared in what is called the Vineyard Inclosure for
            about 40 lbs. of French furse seed (for hedging) which I shall send you by the first
            vessel from this place to Alexandria—And I would have the
            thorn berries, Cedar berries, honey locust seed and such other things as may be intended
            for hedges raised first in nurseries, that, when transplanted they may receive due
            ⟨culti⟩vation. As the case has been, they are sowed, or planted along the ditches and
            for want of attention afterwards are smothered & entirely destroyed by the Weeds. Do
              not neglect planting cuttings of the Willow & Lombardy poplars
            however, along these ditches, at such times as the Gardener may think best; especially
            on the ditches across the Mill swamp—But let the ground be well prepared by the Spade,
            or hoe, before the cuttings are put in. In a word, let whatever you do, be well done.
            Much labour & much time is saved by this means. both of which has been lost in the
            manner this business has been conducted: that is by putting in the plants, the cuttings
            or the Seeds and thinking no more of them afterwards.
          I would recommend it to you to read my letters & instructions over often, that you
            may understand & have them impressed upon your mind. I give this advice because I
            expect to have them complied with, or reasons assigned for not doing it; and here, as in
            your agreement, I leave you at full liberty at all times, to propose plans of your
            own⟨,⟩ or alterations in mine, which in your own judgment, on a nearer view of matters
            before you than I have, you may think is for the best; for you will in all things find
            me open to conviction.
          The Advertisements herewi⟨th⟩ enclosed, I found necessary some years ago to set up. It
            may be so still, and for that reason I send the remaining of what I happened to have by
            me, that they may be used, or not, as occasion shall require.
          
          Since I began this letter, yours of the 7th Instt and Mr Lewis’s of the 6th enclosing
            the Weekly reports have been recd.
          The man who supplies Butlers place ought to be stout, active & spirited, yet cool
            & steady; for I expect there will be some difficulty to encounter before my people
            can be brought into good habits, & a regular discharge of their duty; so long is it
            since they have been under any controul in my absence.
          With respect to the Seins, I wd have you, immediately upon the receipt of this letter,
            send for the man who usually does this work for me, to see if he will, at the accustomed
            prices, agree positively, to nett them in time. If so, let him chuse his twine (if it is
            to be had in Alexandria) & set about them immediately. If he will not do this, or if
            the twine (of good quality) is not to be had there, let me know it, that I may see in
            time what can be done here, in this matter. When he is at Mount Vernon let him examine
            the Seins thoroughly, and see how far they are capable of
            repairs—parts of them to the best of my recollection were new last Spring, if so there
            must have been abominable mismanagement of them to be unfit for use now—but this indeed
            I do not wonder at—for less care of things I believe was never used on any estate, than
            has been on mine of late years.
          I beg your particular attention to the Porke, and making it into Bacon; as, ever since
            I left home ⟨much⟩⟨illegible⟩ has been sustained in it; some
            ⟨sayg⟩ because it was not sufficiently salted; and others because fires instead of smoak
            was made under the Bacon. Send me a list of the numbers & weight ⟨of your Hogs from⟩
            each farm, ⟨&⟩ from the list⟨, how many⟩ have been disposed off.
          Having Wheat to ⟨gather at⟩ this time (by horses) is among ⟨illegible⟩serable conduct of my Overseers ⟨espe⟩cially as the horses were not
            ⟨employed⟩ in plowing as I had ordered. When you look into these things you may be able
            to discover the causes—At this distance I am unable to do it upon any ground that does
            not merit punishm⟨en⟩t.
          Let me know what remains to be done to the New Barn & sheds at Dogue run. The
            conduct of that Rascal Green is beyond all forbearance, and it is my repeated request,
            that if he does not proceed in such a manner as to give you satisfaction, that he may be
            discarded without hesitation or ceremony. I wish you to
            examine the flax that was ⟨made⟩ at Dogue run; knowing when it was put out to rot, &
            comparing it with the time it was taken up, I should conceive that it is entirely
            ruined; if so, I will make McKoy pay for it; because I not only charged him myself to
            wat⟨ch⟩ it, but wrote about it once or twice after I ⟨left home⟩ to see that it did not
            re⟨main⟩ out too long.
          The house in Alexandria must be repaired, & in order for Mrs Washington to go into
            in April, as I have promised this. When it is got in order, & made perfectly clean,
            I shall send paper from hence for the rooms.
          Charlotte at the Mansion house has been reported sick for several weeks—Mrs Washington
            desires you will examine her case, and if it appears necessary to request Doctor Craik
            to attend, & prescribe for her. A fellow Sam also, who
            under prete⟨nse⟩ (for I believe this is the greatest part of his complaint) of an
            Asthmatical complaint never could be got to work more than half his time, has not done a
            days work since I left Mount Vernon in October. examine his case also,
            but not by the Doctor, for he has had Doctors enough already, of all colours &
            sexes, and to no effect. Laziness Is I believe his principal ailment.
          I am in hope & expectation that after you have had time to examine & pry well
            into matters you will be able to give me your opinion fully upon the state of things. In
            the meanwhile let me know how the Wheat, which was too thin in the beginning, stands
            these open frosts; & see that there ⟨are⟩⟨illegible⟩ furrows
            to prevent injury from ⟨illegible⟩ standing on it. I am Your friend & Servant
          
            Go: Washington
          
        